Per Curiam:
The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide event, on the ground that the finding of the jury of the defendant’s negligence is against the weight of evidence; and also upon the ground that error was committed in receiving evidence as to repairs upon the machine in question after the accident. Present — Clarke, P. J., Scott, Dowling, Page and Davis, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.